MEMORANDUM **
Benito Mendoza-Romero, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order affirming without opinion an immigration *520judge’s (“IJ”) order denying his application for cancellation of removal. We dismiss the petition for review.
Contrary to Mendoza-Romero’s contention, we lack jurisdiction to review the IJ’s discretionary determination that Mendoza-Romero did not warrant cancellation of removal on the grounds that negative factors in the record, including his criminal background and the fact that he was a repeat domestic violence offender, outweighed the positive factors. See 8 U.S.C. § 1252(a)(2)(B)© (the court lacks jurisdiction to review any judgment regarding the discretionary denial of relief under 8 U.S.C. § 1229b); see also Gomez-Lopez v. Ashcroft, 893 F.3d 882, 884 (9th Cir.2005) (noting that judicial review is precluded with respect to decisions that constitute an exercise of discretion).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.